 

LEAK-OUT AGREEMENT

 

This LEAK-OUT AGREEMENT (the “Agreement”) is made and effective as of August 4,
2014 (the “Effective Date”) by and between OSL Holdings, Inc., a Nevada
corporation (the “Company”), on the one hand and Eli Feder, Robert Rothenberg
and Steven Gormley, on the other hand (each, a “Stockholder” and collectively,
the “Stockholders”).

 

RECITAL

 

  A.As reported by the Company in its Form 8-K filed with the Securities and
Exchange Commission on March 10, 2014, the Company and the Stockholders have
entered into an Executive Agreement dated March 5, 2014 (the “Executive
Agreement”);        B.Effective April 10, 2014, the Company entered into an
Employment Agreement with Robert Rothenberg pursuant to which, in part, Mr.
Rothenberg shall receive shares of common stock of the Company (“Common Stock”);
       C.Effective April 15, 2015 the Company entered into a Consulting
Agreement with Eli Feder, which Consulting Agreement terminated on June 30,
2014, when the Company entered into an Employment Agreement with Mr. Feder.
Pursuant to both the Consulting Agreement and subsequent Employment Agreement,
Mr. Feder has and shall receive shares of Common Stock ;        D.Effective
April 10, 2014, the Company entered into an Employment Agreement with Steve
Gormley pursuant to which, in part, Mr. Gormley shall receive shares of common
stock of the Company (“Common Stock”);        E.The Stockholders and Affiliates
own shares (the “Shares”) of Common Stock of the Company ;        F.Inclusive of
all shares issued to the Stockholders, their Affiliates, or issued as part of
employment, settlement or request of Company to date and in the future;       
G.To ensure the development of an orderly trading market in the Company’s Common
Stock, this Leak-Out Agreement provides the circumstances under which the
Stockholders may sell or otherwise dispose of their Shares.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Stockholders
agree as follows:

 

1. Recitals. The above Recitals are true and correct and are incorporated
herein.

 

2. Leak-Out. The aggregate number of Shares that may be sold or otherwise
transferred by each Stockholder (taking into account sales and other transfers:
(a) directly from each Stockholder, (b) by each Stockholder’s Affiliated
Entities and (c) by any holder of Shares previously sold or otherwise
transferred to such holder by the Stockholder after the Effective Date) shall
not exceed:

 

2.1. 10% of the average monthly trading volume for the Common Stock on the
relevant trading market as reported by the OTC Markets Group if the Company’s
Common Stock is quoted over-the-counter, or by Bloomberg L.P. if the Company’s
Common Stock is traded on an exchange (the “10% Limit”), for any Stockholder who
is not an “affiliate” of the Company, as such term is defined under the
Securities Act of 1933, as amended (the “Act”), and

 

2.2. the maximum amount permitted under applicable law or regulation for any
Stockholder who is an “affiliate” (as adjusted for any stock split, combination
or the like) in any 90-day period provided that such maximum amount does not
exceed the 10% Limit (the “Volume Limitations”).

 

 

 

  

3. Application of this Agreement to Shares Sold or Otherwise Transferred. So
long as such sales or other transfers are made in compliance with the Volume
Limitations and other requirements of this Agreement, Shares sold in the public
market shall thereafter not be subject to the restrictions on sale or other
transfer contained in this Agreement.

 

4. Attempted Transfers. Any attempted or purported sale or other transfer of any
Shares by the Stockholder in violation or contravention of the terms of this
Agreement shall be null and void ab initio. The Company shall, and shall
instruct its transfer agent to, reject and refuse to transfer on its books any
Shares that may have been attempted to be sold or otherwise transferred in
violation or contravention of any of the provisions of this Agreement and shall
not recognize any person or entity.

 

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

6. Notices. Any notices and other communications given pursuant to this
Agreement shall be in writing and shall be effective upon delivery by hand or on
the fifth (5th) day after deposit in the mail if sent by certified or registered
mail (postage prepaid and return receipt requested) or on the next business day
if sent by a nationally recognized overnight courier service (appropriately
marked for overnight delivery) or upon transmission if sent by facsimile (with
immediate electronic confirmation of receipt in a manner customary for
communications of such type). Notices are to be addressed as follows:

 

If to the Company, to:

 

OSL Holdings, Inc.

1669 Edgewood Road, Suite 214

Yardley, PA

Attn: Tom D’Orazio

 

If to the Stockholders, to the address set forth on the signature page attached
hereto.

 

7. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Company, its successors and assigns and to the Stockholders and their
respective permitted heirs, personal representatives, successors and assigns.

 

8. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
the transactions contemplated hereby and supersedes all prior written and oral
agreements, arrangements and understandings relating to the subject matter
hereof. This Agreement may not be changed orally, but may only be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

 

9. Remedies. The parties hereto acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in such
party’s sole discretion, apply to any court of competent jurisdiction for
specific performance or injunctive relief or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

 

2

 

  

10. Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Each counterpart
may consist of a number of copies each signed by less than all, but together
signed by all, of the parties hereto.

 

11. Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.

 

12. Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above.

 

COMPANY:

 

OSL Holdings, Inc.:

 

By: /s/ Robert Rothenberg   Name: Robert Rothenberg   Title: CEO  

 

STOCKHOLDERS:

 

/s/ Eli Feder   Eli Feder   1231 E. 35th St., Brooklyn, NY 11210   [address]  

 

/s/ Robert Rothenberg   Robert Rothenberg   1327 University Drive, Yardley, PA
19067   [address]  

 

/s/ Steven Gormley   Steven Gormley   425 Newtown TPKE., Redding, CT 06896  
[address]  

 

3

 

 

 

